Title: From George Washington to Egbert Benson, 10 June 1783
From: Washington, George
To: Benson, Egbert


                  
                     Gentlemen
                     Head Quarters 10th June 1783
                  
                  I have been favored with your Letter of the 30th of May, containing several Queries respecting the Extent of your Commission.
                  That you would find Embarrassments in the Execution of your Instructions, is no more than I expected; but to remove, is not so easy, as to foresee them.
                  It is exceedingly difficult for me, not being a Witness to the Particular Cases, or acquainted with the Circumstances which must fall under your view, in Course of the Evacuation, to give you a precise Definition or Character of the Acts which you are to represent as Infractions of the Treaty— nor can I undertake to give an official Construction of any particular Expression or Term of the Treaty; which must, in cases of Ambiguity, or different Interpretation, be explained by the Sovereigns of the two Nations, or their Commissioners, appointed for that purpose.
                  As your Instructions from me, are given in Consequence of the Directions of Congress, and are grounded entirely on their Resolutions, which have been passed, in Compliance with Sir Guy Carletons own application;and for directing measures to be taken to obtain a Delivery of Property in possession or under the Controul of the British Troops; which latter Case is not provided for by the Articles of the Treaty; I must be silent on the Subject; leaving it to your own good Judgment & Discretion, to execute your Commission in the best manner you can, from a critical Attention to the particular Circumstances & Acts which will fall under your knowledge, compared with the Terms of the Treaty, and the Expressions of your Instructions.
                  It however appears to me, that your reply to Mr Elliot, was very pertinent & proper— for as the power is not in our Hands, it matters very little for us to devise modes, which we are not able to controul; but which may be evaded by those who are the Execution, leaving to us, the part only of remonstrating, without the Means of prevention.  Indeed this Observation may be said to apply to every Act to which your Instructions will extend; so that in fact, I see little more that you will be able to do, than to be Witnesses to the various Acts which will probably pass under your Cognizance, in Course of the Evacuation, whether they are the public Acts of the Commandr in Chief, or those of Individuals; and which, if you judge them to be Infractions of either the Letter or the Spirit of the Treaty, you are to represent to & remonstrate against to Sir Guy Carleton; leaving it with him, to give the Redress, or involve such Consequences as may be the Result from the Omission.  With great Regard & Esteem I am Gentlemen Your Most obedient and humble Servant
                  
                     Go: Washington
                     
                  
               